Under the repeated rulings of this court, the question of whether or not the whisky and beer which were found stored in a room of appellant's residence, under the circumstances that obtained, were in his possession, was properly left to the jury. It, by its verdict, having resolved that question in the affirmative, appellant was guilty, under our decision and opinion in the case of Welder Williams v. State,179 So. 915.1 And this regardless of any other questions raised on the trial.
The judgment is affirmed.
Affirmed.
1 Ante, p. 73.